Citation Nr: 1233863	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-37 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, right foot, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for osteoarthritis, left foot, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served in the Marine Corps Reserve from March 8, 1988 to April 2, 1999, which included a verified period of active duty for training (ACDUTRA) from March 1988 to August 1988, as well as active duty from December 1990 to April 1991, and from December 1994 to April 2, 1999.  The Veteran served in the Army National Guard from April 3, 1999 to October 28, 2005, which included verified periods of ACDUTRA at Officer Candidate School (OCS) from June 2002 to August 2002, and at Officer Basic Training (OBT) from January 2003 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana,.  The Board has bifurcated the ankle issue to better reflect the medical evidence of record.  The Board has recharacterized all of the issues to reflect the theory of secondary service connection.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).
 
In the August 2007 rating decision, the RO also denied service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in March 2008, and the RO issued a statement of the case (SOC) in September 2008.  However, the Veteran did not perfect an appeal of the denial of his claim.  Thus, the hearing loss issue is not in appellate status.  (As for other issues developed during the course of the appeal, those claims of service connection were granted by July and December 2011 rating decisions.)

In May 2009, the Veteran had a hearing before a Decision Review Officer and the transcript is of record.  


REMAND

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2011).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2011).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full-time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  

The Veteran maintains that he currently has degenerative arthritis in his feet.  He attributes this condition to the wearing of combat boots on long marches during physical training while on active duty.  He attributes his claimed ankle disabilities to numerous injuries that he sustained during active duty.  The Board notes that the Veteran is service connected for degenerative arthritis of the thoracolumbar and cervical spines, as well as status post right knee arthroscopy and osteoarthritis of the left knee.  Accordingly, the Board will consider the Veteran's service connection claims on both direct and secondary bases.  

A March 1988 Marine Corps Reserve enlistment examination contains a normal clinical evaluation of the feet.  

Service treatment records (STRs) show that the earliest record of an ankle problem is in June 1988, when the Veteran twisted his right ankle.  He was initially diagnosed with Grade I ankle sprain, medial aspect.  The clinician prescribed aspirin and put the Veteran on light duty status.  On follow up in July 1988, the Veteran continued to complain of tenderness over the medial aspect of the right ankle and slight discomfort with weightbearing.  The diagnosis was posterior tibial tendonitis, right ankle.

A September 1990 Marine Corps Reserve Pre-Activation examination contains  a normal clinical evaluation of the feet.  

A December 1992 Marine Corps Reserve examination also contains a normal clinical evaluation of the feet.  On the accompanying medical history report, the Veteran reported a history of foot trouble.  The Board notes that the second page of the report is missing.

An October 1994 Marine Corps Reserve Full Time Support examination contains a normal clinical evaluation of the feet.  On the accompanying medical history report, the Veteran denied a history of foot trouble.

The Veteran sprained his right ankle in May 1995.  The initial treatment record is missing from the claims file.  However, a follow-up record dated two weeks later shows that the Veteran's ankle was still tender.  Mild residual swelling was noted.  
X-rays were reportedly negative.  The diagnosis was ankle sprain improving.

A March 1996 Marine Corps Commission examination report contains a normal clinical evaluation of the feet.  On the accompanying medical history report, the Veteran reported that he had sprained an ankle in February 1995.  The clinician noted that there had been full recovery.

An April 1998 Marine Corps Reserve Reenlistment examination report is missing from the claims file.  However, the Veteran denied a history of foot trouble on the accompanying medical history report.

A March 2000 Army National Guard Commission examination report contains a normal clinical evaluation of the feet.

A January 2002 Army National Guard Commission examination report also contains a normal clinical evaluation of the feet.  On the accompanying medical history report, the Veteran reported that he had sprained his right ankle in 1996.  The clinician noted that there had been a full recovery.

STRs show that the Veteran sprained his left ankle in August 2002.  A line-of-duty determination found the left ankle injury to have occurred in the line of duty while the Veteran was running across a field at OCS.  Physical examination revealed minor swelling, limited range of motion, and pain on the back of the heel.  The assessment was sprained left ankle.  The clinician prescribed Ibuprofen and ice.

A July 2005 MEB evaluation conducted with respect to the Veteran's right knee disability shows that he also complained of bilateral chronic foot pain.  

An August 3, 2005 podiatry note shows that the Veteran reported that his bilateral foot pain had started in 1997 or 1998.  He described a gradual onset of pain with increased running after a new sergeant increased the unit runs.  His current complaints consisted of increased pain with prolonged standing and ruck marching.  He was unable to run.  He denied having received any treatment for this condition. He had self-treated with the occasional use of Motrin and orthotic inserts, which did not alleviate the pain, as well as warm soaks and foot massage, which provided temporary relief.  He noted discoloration of the feet with repetitive wearing of boots.  Physical examination revealed palpable pedal pulses in both feet.  Epicritic sensation was grossly intact in both feet.  There was normal medial longitudinal arch on weightbearing, bilaterally.  There was full range of motion of both ankles without pain or crepitus.  Muscle strength in the feet and ankles was normal.  There was tenderness to palpation on the dorsal midfoot, bilaterally.  X-rays showed adductovarus 3/4/5 and 4/5 on the right; retro-calcaneal spur on the right with lucency indicating fracture at the base of the spur; bipartite tibial sesamoid on the right, and mild dorsal spurring of the first metatarsal head, bilaterally.  The diagnoses included mild degenerative arthritis of the feet, and asymptomatic calcaneal spur, right foot.

An August 5, 2005 Army National Guard Medical Board examination report contains an abnormal clinical evaluation of the feet.  The clinician noted that there was tenderness to palpation of the dorsal aspect of both feet.  The diagnosis was bilateral foot pain.  On the accompanying medical history report, the Veteran reported numbness and tingling in both feet especially after standing for more than one hour, which the clinician noted occurred "off and on," and severe foot pain over the tops of both feet.

An August 10, 2005 neurology evaluation conducted with respect to the Veteran's migraines shows that he complained of bilateral feet and ankle stiffness in the morning.

An August 11, 2005 Medical Board evaluation shows that the Veteran reported a history of bilateral foot pain since 1996 and a twisted left ankle in 2002.

On August 26, 2005 the Medical Evaluation Board diagnosed the Veteran with mild degenerative arthritis of the bilateral feet.

Private chiropractor records show that the Veteran was treated for neck and back pain from August 2005 to June 2006.  He complained of numbness in both feet and legs in August 2005.  He complained of right foot pain from December 2005 to June 2006.

Private podiatry records show that the Veteran was treated for generalized foot pain in September 2006.  He complained of pain in the morning upon getting out of bed and after being on his feet for long periods of time.  He also had pain when sitting down at night and getting up.  He stated that this problem had been present for several years "on and off."  Orthotics were not helpful.  Physical examination revealed an "obvious pronated foot structure" and the collapse of arch medially.  There was some mild pain in the tibialis posterior tendons as well as general arch pain.  X-rays showed adducted talus with midtarsal fault and mild midfoot osteoarthritis.  The assessment is illegible.  The doctor recommended removable metatarsal pads.  Upon follow-up in October 2006, the Veteran reported decreased heel and arch pain in both feet.  The assessment was bilateral overuse tenosynovitis and bilateral pronation.  The doctor recommended orthotics.  December 2006 in-shoe X-rays showed good position with correction of cyma line and metatarsal parabola.  The assessment included overuse tenosynovitis, pronation, and metatarsalgia.  

Private chiropractor records dated in September and December 2006 show that the Veteran complained of discomfort or paresthesia in both ankles and feet.  

Buddy statements dated in October 2006 indicate that the Veteran sustained in injury to his ankle/feet during the summer of 2002 at OCS.  The Veteran reportedly took Vioxx and resoled his boots in an attempt to alleviate the pain.

The Veteran submitted to a November 2006 VA joints examination, during which he complained of constant right foot pain that he rated 8/10.  The Veteran specifically pointed to the medial aspect of the plantar surface.  The pain was aggravated with aggressive activity.  He reported being actively involved in carrying heavy equipment during service, although the examiner noted that the Veteran did not describe a specific injury.  Upon physical examination, there was neutral alignment and minimal collapse of the arch with weightbearing.  The arch reconstituted upon nonweightbearing posture.  Plantar flexion was to 60 degrees, and dorsiflexion was to 10 degrees.  Motor strength was normal.  There was minimal tenderness along the medial arch of the plantar fascia.  Dorsalis pulse was palpable.  The examiner did not provide a diagnosis; rather, he recommended that X-rays be done to evaluate for any bony changes.

The Veteran also submitted to a January 2007 VA examination.  The claims file was not available for review.  The Veteran reported that he had sprained his right ankle while playing basketball and was treated with an aircast.  He twisted it again during field exercises.  He reportedly had been prescribed orthotics for this condition.  Physical examination of the ankles revealed 10 degrees of dorsiflexion and 45 degrees of plantar flexion, bilaterally.  Anterior drawer testing and talar tilt testing were negative.  There was good subtalar motion.  Heels were neutral on standing and went into good varus with heel raise.  Some pain was noted distally to his fibula.  There was normal sensation and pulses in both feet.  X-rays of the ankles revealed no significant degenerative changes and no fractures.  X-rays of the feet also revealed no significant degenerative changes and no fractures.  No diagnosis with respect to either the feet or the ankles was provided.

During his May 2009 hearing, the Veteran testified that he experienced ankle and foot pain "all the time."  Hearing Transcript at 10.  He was first seen for feet and ankle pain in 1988.  He reportedly started having problems with his feet and ankles right after boot camp due to "all of that wear and tear, running in boots, and everything else."  Id. at 3.  He self-treated during service with Motrin and arch supports.  The Veteran also testified that, prior to attending OCS, his doctor at Boise Family Practice prescribed Vioxx "to help with my discomfort in my ankles and my feet while I went to OCS."  Id. at 3.  

The Veteran submitted to a July 2010 VA feet examination.  He complained of pain on the top and both sides of both feet while standing, walking, and resting.  He reported swelling and stiffness while standing, walking, and resting.  He also complained of fatigability and weakness while standing and walking.  The Veteran gave a history of bilateral foot pain since 1997.  The pain was relieved with Ibuprofen and orthotic inserts.  He was unable to stand for more than a few minutes and was unable to walk more than a few yards.  Upon physical examination, the Veteran's gait was slightly antalgic.  There was no evidence of swelling, instability, or abnormal weightbearing.  There was evidence of painful motion and tenderness.  With respect to the left foot, there was pain over the midfoot, the base of the first metatarsal, and over the lateral border .  With respect to the right foot, there was pain over the midfoot, the lateral foot, and the base of the first metatarsal.  X-rays showed evidence of bilateral degenerative narrowing of the first metatarsal joint "as a particulates with the midfoot."  There were small scattered spurs both in the hindfoot and midfoot areas.  The diagnoses included degenerative arthritis in the midfoot and hindfoot, and mild flattening of the longitundinal arch.  The examiner noted that the Veteran had been diagnosed with osteoarthritis during service and upon discharge.  

The Board notes that the medical evidence of record does not contain a current diagnosis of an ankle disability.  However, there are outstanding treatment records that should be obtained on remand.  On a VA Form 21-4142, dated in October 2006, the Veteran indicated that he received treatment for ankle and foot pain at Boise Family Practice from 1989 to 2005.  Accordingly, on remand, the agency of original jurisdiction (AOJ) should attempt to obtain all such relevant treatment records that may be available.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The 

claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

The Board notes that for periods of ACDUTRA, the presumption of sound condition does not apply.  Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Service connection on a presumptive basis is also not warranted for periods of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

Based on the Veteran's assertions that the claimed disorders were incurred during service, it is unclear if he has actual knowledge of what is necessary to substantiate a claim of service connection based on his Reserve service with periods of ACDUTRA, as opposed to regular active duty service.  Proper notice must be provided upon remand.

The Veteran has provided competent and credible testimony that his bilateral foot pain existed prior to his periods of ACDUTRA from June to August 2002 and from January to June 2003.  Notably, the Veteran was not provided a physical examination contemporaneous in time to either period of ACDUTRA.  Bilateral foot osteoarthritis was first diagnosed during the August 2005 MEB proceedings.

The Board acknowledges that the July 2010 VA examiner determined that the Veteran's bilateral foot osteoarthritis was "indicated in [the Veteran's] service records and discharge."  However, it does not appear that the examiner realized the Veteran was in the Army National Guard at the time this condition was diagnosed in August 2005.  An opinion based on incorrect facts has little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Therefore, another medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an adequate notice letter that specifically includes the criteria necessary to substantiate a claim of service connection based on Reserve Service with periods of ACDUTRA, and 

explain how this differs from what is necessary to substantiate a service connection claim based on active duty service.

2.  Request that the Veteran authorize release of his private treatment records from Boise Family Practice from January 1989 to December 2005.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  Then, schedule the Veteran for a VA  examination to determine the etiology of any currently diagnosed foot and ankle disability.  The claims file, including a copy of this remand and all newly obtained evidence, must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should answer the following questions:

(a)	Is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed foot or ankle disability is attributable to a period of active service (December 1990 to April 1991 and December 1994 to April 1999), a period of ACDUTRA (March 1988 to August 1888, June 2002 to August 2002, and January 2003 to June 2003)?  In answering these questions, the examiner should address the relevant medical evidence, as well as the Veteran's May 2009 testimony.  

(b)	If any currently diagnosed foot or ankle disability preexisted any period of active duty service (December 1990 to April 1991 and December 1994 to April 1999) or ACDUTRA service (March 1988 to August 1888, June 2002 to August 2002, and January 2003 to June 2003), is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability was aggravated (permanently worsened beyond normal progression) during that period of service?

(c) If any currently diagnosed foot or ankle disability did not have its onset during a period of active service or ACDUTRA service, and was not aggravated during a period of active service or ACDUTRA service, is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability, to include degenerative arthritis of the thoracolumbar and cervical spine, status post right knee arthroscopy, and osteoarthritis of the left knee?  (If the Veteran is found to have a currently diagnosed foot or ankle disability that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.)  

All opinions expressed must be supported by complete rationale.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

